Case:18-05636-MCF13 Doc#:81 Filed:05/25/21 Entered:05/25/21 14:07:05                     Desc: Main
                           Document Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


      IN RE:
      LUIS ANGEL POGGI FUENTES &                              CASE NO. 18-05636 (MCF)
      MIGDALIA MILIAN SANTIAGO                                CHAPTER 13
      Debtor(s)


                     Objection to Post Confirmation Modification of
                          Chapter 13 Plan dated May 17, 2021
      TO THE HONORABLE COURT:

         Come now Banco Popular de Puerto Rico through its undersigned attorney and respectfully
 states and prays:

                                          INTRODUCTION

      1. Debtor filed for relief under the Bankruptcy Code on September 28, 2018.

      2. Banco Popular – Special Loans filed a secured claim in the amount of $188,391.93 [See,

 Claims Register, Proof of Claim No. 1]

      3. The collateral for the secured claim consists of the following:

         a. First rank mortgage note in the amount of $132,000.00, guaranteed with
            residential property located at Candelaria Arriba Ward, Km. 87.5, San
            Humacao, PR. [Farm No. 21967-A]

      4. The Confirmed Plan dated October 30, 2019 provides that the Trustee will pay in full the

 secured claim filed by Banco Popular. [See, Docket No. 57, Part 3.7]

      5. The plan was funded exclusively by Debtors’ disposable income. [See, Docket No. 57, Part

 2]

      6. On May 17, 2021, Debtors filed a post confirmation modification of the chapter 13 plan

 [Dkt.80]. It is not entirely clear if the commitment period has been reduced to 32 months or it was

 filed to extend the original 60-month commitment period up to 84- months, like the previous

 motion for post-confirmation modification of the plan [Dkt.65].
Case:18-05636-MCF13 Doc#:81 Filed:05/25/21 Entered:05/25/21 14:07:05                        Desc: Main
                           Document Page 2 of 3



    7. The confusion comes from the plan’s provision to make plan payments to the trustee in

 periods that add to 32 months, however the subtotal indicates 84 months. [See, Motion for Post

 Confirmation Modification of Plan, Dkt. 80, Part 2.1]

                                        APPLICABLE LAW

    8. 11 U.S.C.S. § 1329(a) provides in part that at any time after confirmation of a plan but

 before the completion of payments under such plan, the plan may be modified, upon request of the

 debtor, the trustee, or the holder of an allowed unsecured claim, to (1) increase or reduce the

 amount of payments on claims of a particular class provided for by the plan. Section 1329(b)(1)

 provides that any such post-confirmation modification shall comply with 11 U.S.C.S. §§ 1322(a),

 1322(b), 1323(c) and 1325(a). Modification of a confirmed Chapter 13 plan is based on the premise

 that, during the life of the plan, circumstances may change, and parties should have the ability to

 modify the plan accordingly. In re Watson, 2009 BNH 28 (Bankr. D.N.H. 2009)

    9. A proposed modification under 11 U.S.C.S. § 1329(a) involves a two-part analysis: first,

 the plan proponent must show a legitimate reason for modification under 11 U.S.C.S. § 1329; and

 second, the proposed plan must conform with the other provisions of the Bankruptcy Code. In re

 Trumbas, 245 B.R. 764 (Bankr. D. Mass. 2000)

    10. That section 1325 of the Bankruptcy Code states in its pertinent part as follows:

            (a) Except as provided in subsection (b), the court shall confirm a plan if –

                (6) the debtor will be able to make all payments under the plan and to comply with
                the plan – 11 U.S.C. § 1325(a)(6)

                                           DISCUSSION

    12 If the proposed plan has a commitment period of 32 months and debtors are going to fund

 the plan with their retirement savings to pay Banco Popular’s secured claim in full, then Banco

 Popular does not object to the plan.
Case:18-05636-MCF13 Doc#:81 Filed:05/25/21 Entered:05/25/21 14:07:05                   Desc: Main
                           Document Page 3 of 3



    13 It is worth noticing that the 32nd month of the plan is May, 2021. If Debtors do not make

 the proposed payment of $175,481.00 by the end of the month, they would be in default with the

 terms of the proposed plan.

    14 If the commitment period is being extended from the original 60-month commitment

 period up to 84- months, like the previous motion for post-confirmation modification of the plan

 [Dkt.65], the Banco Popular objects for the same reasons as stated in its previous objection

 [Dkt.73]

                                         CONCLUSION

    15 Banco Popular objects to the confirmation, if the commitment period is being extended

 instead of reduced.

   WHEREFORE, Banco Popular respectfully objects to debtors’ post confirmation
 modification of the chapter 13 plan dated May 17, 2021[Dkt. 80].

        I CERTIFY: That the preceding document has been electronically filed with the Clerk of
 the Court, using the CM/ECF System. Notice has been sent electronically to debtors’ counsel,
 ROBERTO FIGUEROA CARRASQUILLO cmecf@rfclawpr.com; Chapter 13 Trustee JOSE
 RAMON            CARRION           MORALES            newecfmail@ch13-pr.com;          UST,
 ustpregion21.hr.ecf@usdoj.gov; and to all CM/ECF registered users.

         In San Juan, Puerto Rico, this 25th day of May 2021.


                                                     Banco Popular PR-Special Loans
                                                     PO Box 362708
                                                     San Juan, P. R. 00936-2708
                                                     Tel. 787-764-3983
                                                     Fax 787-281-4140

                                                     /s/EDUARDO M. VERAY LOPEZ, ESQ.
                                                     USDC-PR 224407
                                                     eduardo.veray@popular.com
